Motion by William Taylor, a suspended attorney, for reinstatement as an attorney and counselor at law, his period of suspension having expired. The matter was referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report on (1) whether petitioner complied with this court’s suspension order and (2) whether he presently possesses the requisite character and fitness for an attorney and counselor at law. The committee’s report has been received by this court. The committee finds that petitioner has complied with this court’s order and presently possesses the requisite character and fitness and recommends that he be reinstated. This court accepts the committee’s report and recommendation and directs that petitioner William Taylor be reinstated and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Damiani, Lazer, Mangano and Gibbons, JJ., concur.